Thornton, J., dissenting:
I dissent from the conclusion reached by the majority. The Court having jurisdiction, the writ of prohibition is not the proper remedy. I do not think the writ of prohibition runs to a judicial officer to prevent him from proceeding to hear and decide a cause, when the jurisdiction belongs not to him as a person, but to the Court of which he is a constituent part.
I agree in the opinion of the majority that Judge Keyser is disqualified.
McKee, J., concurred in the dissenting opinion of Mr. Justice Thornton.